Citation Nr: 0420500	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's son, A.E., may be recognized as the 
veteran's child for Department of Veterans Affairs (VA) 
purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from April 1987 to August 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that the veteran's son, 
A.E., may not be recognized as the veteran's "child" for VA 
purposes beyond his 18th birthday.  

A review of the veteran's substantive appeal, received in 
August 2002, shows that he requested a hearing before a 
Veterans Law Judge at the Central Office (CO).  In November 
2003, the CO sent the veteran notice that a hearing was 
scheduled on February 17, 2004.  In December 2003, the 
veteran requested that the hearing be rescheduled.  He was 
informed by a letter in January 2004 that the hearing was 
rescheduled for June 2004.  The veteran failed to appear for 
this scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran's son, A.E., was born on November [redacted], 1983.

2.  As of September 3, 2001, A.E. was enrolled in a home 
schooling program.


CONCLUSION OF LAW

As of November [redacted], 2001, A.E. may not be recognized as the 
veteran's child for VA compensation purposes.  38 U.S.C.A. 
§§ 101(4), 5107 (West 2002); 38 C.F.R. § 3.57(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has limited his claim to his contention that he 
is entitled to additional compensation because, although his 
son, A.E., was in home schooling after reaching the age of 
18, home school should be considered "suitable education."  
He further argues that, "By religious convictions my sons 
have not been in a public school for the last seven years."  
See veteran's Notice of Disagreement, received in November 
2001.  

The veteran is currently in receipt of VA benefits for 
various service-connected disabilities.  The veteran's son, 
A.E., was born on November [redacted], 1983.  In September 2001,the 
veteran filed a "Request for Approval of School Attendance" 
(VA Form 21-674).  In October 2001, the RO essentially 
determined that A.E. may not be recognized as the veteran's 
"child" after he turned 18, for VA purposes, because he was 
enrolled in a home schooling program.  The veteran has 
appealed.  

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and

(i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 
years, became permanently incapable of 
self-support; or

(iii) Who, after reaching the age of 18 
years and until completion of education 
or training (but not after reaching the 
age of 23 years) is pursuing a course of 
instruction at an approved educational 
institution.  For the purposes of this 
section and §3.667, the term "educational 
institution" means a permanent 
organization that offers courses of 
instruction to a group of students who 
meet its enrollment criteria.  The term 
includes schools, colleges, academies, 
seminaries, technical institutes, and 
universities, but does not include home-
school programs.

38 C.F.R. § 3.57 (emphasis added).

In this case, the veteran has reported that A.E. was born on 
November [redacted], 1983.  See VA Form 21-674, received in October 
2001.  The record reflects, and the veteran does not dispute, 
that beginning September 3, 2001, A.E. was enrolled with a 
home-schooling program, and that in July 2002, he received 
his high school degree from this program.  

The Board finds that A.E. may not be recognized as the 
veteran's "child" for VA purposes.  The clear language of 
the regulation excludes home schooling for a child of a 
veteran for VA purposes.  See 38 C.F.R. § 3.57(a)(1)(iii).  
The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table).  In view of the fact that A.E. is shown to 
have been enrolled in a home schooling course after his 18th 
birthday, the Board finds that the veteran's claim of 
entitlement to additional compensation based on enrollment of 
A.E. in approved educational institution is without legal 
merit and must be denied.  Id.

On November [redacted], 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The regulations implementing the 
VCAA were published on August 29, 2001.  They apply to most 
claims for benefits received by VA on or after November [redacted], 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this case, there is no dispute as to the underlying facts 
of the case, specifically, that the veteran's son was 
enrolled in a home schooling course after his 18th birthday.  
The Veterans Claims Assistance Act of 2000 does not require 
that assistance be provided to a claimant where there is "no 
reasonable possibility...that such assistance would aid in 
substantiating the claim."  See 38 U.S.C.A. §5103A(a)(2) and 
38 C.F.R. § 3.159(d).  The Board has denied the claim as a 
matter of law.  Therefore, in cases such as this, where a 
claim is denied as a matter of law, the VCAA is inapplicable.  
See VAOPGCPREC 5-2004 (June 23, 2004);see also Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

  
ORDER

The appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



